TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00449-CV


                                   T. M. and M. H., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                              NO. D-1-FM-16-003216,
               THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING

                                            ORDER


PER CURIAM

                The reporter’s record in this appeal was originally due to be filed on

July 17, 2017. By request to this Court dated July 14, 2017, Leah Hayes requested an extension

of ten days.

                The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Leah Hayes is hereby ordered to file

the reporter’s record in this case on or before July 28, 2017. If the record is not filed by that

date, Hayes may be required to show cause why she should not be held in contempt of court.

                It is ordered on July 18, 2017.



Before Justices Puryear, Field, and Bourland